EXHIBIT 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the inclorporation by reference for the years ending December 31, 2010, and 2011 in this Annual Report onForm 10-Kprepared by U.S. Energy Corp. (the "Company"0, of our reports relating to certain estimated quantities of the Company's proved reserves of oil and gas, future net income and discounted future net Income, effective December 31, 2010, and 2011. We further sonsent to references to our firm under the headings "Oil and Natural Gas" and:Oil and Natural Gas Reserves (Unaudited)." We also consent to the incorporation by reference of information from our Report into the Company’s Registration Statements on Form S-3 (Nos. 333-162607, 333-151637, 33-137139, 333-135958, 333-134800, and 333-124277), and Form S-8 (Nos. 333-108979, 33-74154, 333-166638, 333-180735 and 333-183911). NETHERLAND, SEWELL & ASSOCIATES, INC. /s/ Danny D. Simmons, P.E. By: Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas March 14, 2013
